DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 08/11/2021.
Claims 1-20 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Allowable Subject Matter
Claims 2, 3, 7, 8, 12, 13, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 2 limitation “wherein the grant free resources corresponding to the grant free resource configurations are released, based on a value of redundancy version information, a value of modulation and coding scheme information, and a value of frequency domain resource assignment information included in the first DCI” is non-obvious over the prior arts. The closest art of record Nakamura teaches that the downlink assignment includes downlink control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0123765, hereinafter “Cao”) in view of Zhang et al. (US 2018/0288746, hereinafter “Zhang”).
For claims 1 and 11, Cao discloses A method performed by a terminal in a wireless communication system (FIG. 8 is a method performed by base station 100 and UE 102a; see par. 0100), the method comprising: 
receiving, from a base station, a message including a plurality of grant free resource configurations (In step 602, the UE 102a receives from base station 100 a message configuring parameters for one or more grant-free uplink communications; see par. 0205 and Fig. 19), the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information (As described earlier, in some embodiments the ACK/NACK feedback may contain a HARQ process number, which is used to identify which TB the ACK/NACK is meant for if there are multiple TBs transmitted. The HARQ process ID may be implicitly or explicitly signalled to the base station 100 in the grant-free uplink transmission from UE 102a. An example of implicit signaling is if the HARQ process ID is identifiable to the base station 100 based on the MA signature used by the UE 102a in the grant-free uplink transmission; see par. 0208, 0212); 
receiving, from the base station, first downlink control information (DCI) (the base station 100 may transmit ACKs and/or NACKs for grant-free uplink transmissions for each individual UE. In some embodiments the ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI); see par. 0101, 0105, 0208) including the HARQ process number information (the DCI or the individual feedback channel that carries the ACK/NACK may also or instead include the HARQ process ID (or HARQ process number) for the packet being ACK'd/NACK'd; see par. 0108 and Fig. 8); 
identifying grant free resource configurations among the plurality of grant free resource configurations based on a value of the HARQ process number information (if a UE 102a is configured to be able to access two grant-free access regions in one time slot. The UE 102a may transmit two TBs that correspond to two different HARQ processes. In the uplink grant from the base station 100, the grant access region index or HARQ process ID may be indicated implicitly or explicitly, such that the UE 102a can identify which TB the ACK is for. An example of explicit signaling is to have a field in the grant-free uplink message that indicates the HARQ process ID. The HARQ ID may be protected more robustly such that the base station 100 can identify it even if it may not be able to successfully decode the data; see par. 0208); and 
Cao does not explicitly disclose releasing grant free resources corresponding to the grant free resource configurations based on the first DCI. Zhang discloses releasing grant free resources corresponding to the grant free resource configurations based on the first DCI (The further signaling (for example, Layer-I signaling, DCI, RRC signaling) can be used for activating, deactivating, releasing, updating, and/or modifying the at least part of the grant-free resources and/or at least part of the grant-free parameters; see Zhang par. 0141, 0066). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Cao's invention to use a different transmission option based on either the device capability and application requirements and improve the network system with more efficient utilization of the network resources (see Zhang par. 0030).
claim 11, Cao discloses A terminal in a wireless communication system (UE 102a, Fig. 2), the terminal comprising: a transceiver configured to transmit and receive a signal (Transmitter 215 and Receiver 217, Fig. 2); and a controller (Grant-free Transmission Module 106) configured to:
For claims 6 and 16, Cao discloses A method performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, a message including a plurality of grant free resource configurations (In step 602, the UE 102a receives from base station 100 a message configuring parameters for one or more grant-free uplink communications; see par. 0205 and Fig. 19), the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information (As described earlier, in some embodiments the ACK/NACK feedback may contain a HARQ process number, which is used to identify which TB the ACK/NACK is meant for if there are multiple TBs transmitted. The HARQ process ID may be implicitly or explicitly signalled to the base station 100 in the grant-free uplink transmission from UE 102a. An example of implicit signaling is if the HARQ process ID is identifiable to the base station 100 based on the MA signature used by the UE 102a in the grant-free uplink transmission; see par. 0208, 0212); and 
transmitting, to the terminal, first downlink control information (DCI) (the base station 100 may transmit ACKs and/or NACKs for grant-free uplink transmissions for each individual UE. In some embodiments the ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI); see par. 0101, 0105, 0208) including the HARQ process number information (the DCI or the individual feedback channel that carries the 
wherein resources corresponding to grant free resource configurations identified based on a value of the HARQ process number information among the plurality of grant free resource configurations (if a UE 102a is configured to be able to access two grant-free access regions in one time slot. The UE 102a may transmit two TBs that correspond to two different HARQ processes. In the uplink grant from the base station 100, the grant access region index or HARQ process ID may be indicated implicitly or explicitly, such that the UE 102a can identify which TB the ACK is for. An example of explicit signaling is to have a field in the grant-free uplink message that indicates the HARQ process ID. The HARQ ID may be protected more robustly such that the base station 100 can identify it even if it may not be able to successfully decode the data; see par. 0208) are released based on the first DCI.
Cao does not explicitly disclose the resources are released based on the first DCI. Zhang discloses the resources are released based on the first DCI (The further signaling (for example, Layer-I signaling, DCI, RRC signaling) can be used for activating, deactivating, releasing, updating, and/or modifying the at least part of the grant-free resources and/or at least part of the grant-free parameters; see Zhang par. 0141, 0066). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Cao's invention to use a different transmission option based on either the device capability and application requirements and improve the network system with more efficient utilization of the network resources (see Zhang par. 0030).
claim 16, Cao discloses A base station in a wireless communication system (Base Station 100, Fig. 2), the base station comprising: a transceiver configured to transmit and receive a signal (Receiver 209 and Transmitter 211, Fig. 2); and a controller (Grant-free Transmission Module 104, Fig. 2) configured to:
Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Zhang and further in view of Babaei et al. (US 2020/0275485, hereinafter “Babaei”).
For claims 4, 9, 14 and 19, the combination of Cao and Zhang does not explicitly disclose The method of claim 1, wherein the grant free resource includes a downlink semi-persistent scheduling (DL SPS) physical downlink shared channel (PDSCH) or an uplink (UL) grant type 2 physical uplink shared channel (PUSCH). Babaei discloses The method of claim 1, wherein the grant free resource includes a downlink semi-persistent scheduling (DL SPS) physical downlink shared channel (PDSCH) or an uplink (UL) grant type 2 physical uplink shared channel (PUSCH) .
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Zhang and Babaei and further in view of Nakamura et al. (US 2020/0404668, hereinafter “Nakamura”).
For claims 5, 10, 15 and 20, the combination of Cao, Zhang and Babaei does not explicitly disclose The method of claim 1, wherein the first DCI is validated, in case that a cyclic redundancy check (CRC) bit of the first DCI is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), and new data indicator (NDI) field in the first DCI for an enabled transport block is set to 0. Nakamura discloses The method of claim 1, wherein the first DCI is validated, in case that a cyclic redundancy check (CRC) bit of the first DCI is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), and new data indicator (NDI) field in the first DCI for an enabled transport block is set to 0 (The uplink DCI format includes one or multiple CSI reporting configuration indicators configured in a higher layer for a CSI measurement link and a CSI resource configuration… The controller 204 of the terminal apparatus 20 performs descrambling (cancellation of the scrambling) by using the SP-CSI RNTI. The PDCCH is validated only in a case that the CRC matches and further the value of the field in the DCI format is as prescribed, and the PDCCH is discarded in a case that the value of the field in the DCI format is other than the prescribed value even in a case that no error is detected in the CRC. In other words, in a case that all of the following conditions are satisfied, the terminal apparatus 20 validates the PDCCH for allocating the semi-persistent CSI reporting. The first is that CRC redundancy bits obtained for a PDCCH payload is scrambled with a semi-persistent CSI C-RNTI. The second is that a new data indicator field is configured to "0". Here, in a case of a configurable DCI format, the new data indicator field refers to a field for a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415